       Case 1:20-cv-01066-VSB-JLC Document 50 Filed 05/10/21 Page 1 of 14



                                                                                             5/10/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
RICHARD BAEZ,                                                  :
                                                               :    REPORT &
                                    Plaintiff,                 :    RECOMMENDATION
                                                               :
         -v-                                                   :    20-CV-1066 (VSB) (JLC)
                                                               :
RCO RESTORATION CORP., et al.,                                 :
                                                               :
                                    Defendants.                :
----------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

To the Honorable Vernon S. Broderick, United States District Judge:

        Plaintiff Richar Baez was employed as a general construction worker at RCO

Restoration from January 2018 until August 2019. 1 Baez alleges that RCO

Restoration, William Morocho, and Darwin Doe violated the Fair Labor Standards

Act and New York Labor Law by failing to pay him for all of the hours he worked

and for overtime wages, and by failing to provide him with wage statements and

wage notices. On December 17, 2020, a default judgment as to liability was entered

against RCO Restoration and Morocho, and on December 24, 2020, Baez voluntarily

dismissed defendant Darwin Doe. The matter was then referred to me for an

inquest into damages.

        For the reasons which follow, I recommend that Baez be awarded $61,287.50

in damages.



1 Baez mistakenly commenced this action under the name Richard Baez, when, in
fact, his name is Richar Baez. See Proposed Findings of Fact and Conclusions of
Law (“Proposed Findings”), Dkt. No. 49, ¶ 1.
     Case 1:20-cv-01066-VSB-JLC Document 50 Filed 05/10/21 Page 2 of 14




                                I.     BACKGROUND

A.     Facts

       The following facts, which are drawn from a review of Baez’s pleadings,

affidavits, and submissions related to this inquest, are deemed established for the

purpose of determining the damages to which he is entitled. See, e.g., City of New

York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011) (“It is an

‘ancient common law axiom’ that a defendant who defaults thereby admits all ‘well-

pleaded’ factual allegations contained in the complaint.”) (internal citation omitted);

Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009) (“In light of [defendants’]

default, a court is required to accept all of [plaintiff’s] factual allegations as true and

draw all reasonable inferences in [their] favor[.]”) (citing Au Bon Pain Corp. v.

Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)).

       Defendant William Morocho owns and operates a construction business

named RCO Restoration Corp. (“RCO”). Complaint (“Compl.”), Dkt. No. 1 ¶¶ 6, 8.

From January 2018 until August 2019, Baez was employed by Defendants as a

general construction worker. Id. ¶ 23. During his employment, Baez worked

approximately 46 hours per week except for one week per month when he worked a

nine-hour shift on Saturdays, resulting in a 55-hour workweek. Id. ¶ 24.

Defendants compensated Baez with a daily fixed salary of $150 per workday

regardless of the actual hours worked. Id. at ¶ 25. Baez alleges that Defendants

failed to compensate him for his fixed salary for all the weeks worked, failed to pay

him overtime wages despite working more than 40 hours, as required by the Fair



                                            2
     Case 1:20-cv-01066-VSB-JLC Document 50 Filed 05/10/21 Page 3 of 14




Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”), and failed to

provide him with wage statements and wage notices, as required by NYLL. Id. ¶¶

25–33.

B.    Procedural History

      On February 7, 2020, Baez commenced this action by filing a complaint

against RCO, Morocho, and Darwin Doe. Dkt. No. 1. Following Defendants’ failure

to timely answer or otherwise respond to the complaint, and having been given

permission by the Court to seek a default judgment, Baez filed a proposed

certificate of default judgment along with a supporting affidavit with exhibits.

Proposed Certificate of Default, Dkt. No. 35; Affidavit of Anne Seelig dated

November 13, 2020 (“Seelig Aff.”) and attached exhibits, Dkt. Nos. 38–38-8. 2 On

November 16, 2020, the Court issued an order to show cause why it should not enter

a default judgment against Defendants. Dkt. No. 40. Defendants failed to respond

to the order to show cause or to appear at the hearing. The Court subsequently

entered a default judgment against Defendants RCO and Morocho as to liability

and directed Baez to submit a letter detailing authority related to whether the

Court was authorized to enter a default judgment against Darwin Doe, who had

been sued under an alias and whose last name was unknown. Dkt. No. 43. Unable

to find such authority, Baez submitted a notice of voluntary dismissal as to Darwin

Doe, which the Court so ordered on December 28, 2020. Dkt. Nos. 44–46.




2While Seelig’s submission is denominated an “affidavit,” it is not sworn to or
notarized but merely states that she “deposes and states.”
                                          3
     Case 1:20-cv-01066-VSB-JLC Document 50 Filed 05/10/21 Page 4 of 14




      On December 28, 2020, this case was referred to me to conduct an inquest.

Dkt. No. 47. I directed the parties to file their submissions concerning damages.

Dkt. No. at 48. Thereafter, on January 25, 2021, Baez submitted his proposed

findings of fact and conclusions of law, requesting damages in the amount of

$42,657.82. Proposed Findings, Dkt. No. 49, ¶ 30. RCO and Morocho have filed no

opposition to Baez’s inquest submissions.

                                II.   DISCUSSION

A.    Legal Standards

      “Even when a default judgment is warranted based on a party’s failure to

defend, the allegations in the complaint with respect to the amount of the damages

are not deemed true. The district court must instead conduct an inquiry in order to

ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.

(USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citation omitted).

“[E]ven when the defendant[s] default[ ] and [are] not present to object,” Baez has

the burden of establishing his entitlement to “damages . . . based on admissible

evidence.” House v. Kent Worldwide Mach. Works. Inc., 359 F. App’x 206, 207 (2d

Cir. 2010). To establish damages upon default, Baez must demonstrate that the

“compensation sought relate[s] to the damages that naturally flow from the injuries

pleaded.” Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 159

(2d Cir. 1992).

      The Second Circuit has long approved the process of conducting an inquest by

affidavit, without an in-person court hearing, “‘as long as [the court has] ensured



                                            4
     Case 1:20-cv-01066-VSB-JLC Document 50 Filed 05/10/21 Page 5 of 14




that there was a basis for the damages specified in the default judgment.’”

Transatl. Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d

Cir. 1997) (quoting Fustok v. ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir.

1989)). In this case, “a hearing is not necessary, as documents submitted in this

action provide a ‘sufficient basis from which to evaluate the fairness’ of the damages

requested.” Am. Jewish Comm. v. Berman, No. 15-CV-5983 (LAK) (JLC), 2016 WL

3365313, at *4 (S.D.N.Y. June 15, 2016) (quoting Fustok, 873 F.2d at 40), adopted

by 2016 WL 4532201 (Aug. 29, 2016).

      An employee seeking to recover unpaid wages “‘has the burden of proving

that he performed work for which he was not properly compensated.’” Jiao v. Chen,

No. 03-CV-165 (DF), 2007 WL 4944767, at *2 (S.D.N.Y. Mar. 30, 2007) (quoting

Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 689 (1946)). “[T]he employee

should not speculate, but may rely on his present memory and recollection to carry

the burden.” Maldonado v. La Nueva Rampa, Inc., No. 10-CV-8195 (LLS) (JLC),

2012 WL 1669341, at *3 (S.D.N.Y. May 14, 2012) (internal citations and quotation

marks omitted), adopted by Order dated Aug. 9, 2012 (Dkt. No. 20). Absent

“rebuttal by defendants . . . [the employee’s] recollection and estimates of hours

worked are presumed to be correct.” Kernes v. Glob. Structures, LLC, No. 15-CV-

659 (CM) (DF), 2016 WL 880199, at *6 (S.D.N.Y. Mar. 1, 2016) (internal citations

and quotation marks omitted) (alterations in original).




                                           5
     Case 1:20-cv-01066-VSB-JLC Document 50 Filed 05/10/21 Page 6 of 14




B.    Analysis

      As a threshold matter, there is no applicable statute of limitations defense

under NYLL or the FLSA here. Under NYLL, the statute of limitations is six years,

and under the FLSA, the statute of limitations is two years for standard violations

and three years for willful violations. See NYLL § 663(3); 29 U.S.C. § 255(a). Baez

alleges that Defendants acted willfully (Compl. ¶¶ 30–33), and the Court accepts

this allegation as true given Defendants’ default. See, e.g., Wicaksono v. XYZ 48

Corp., 10-CV-3635 (LAK) (JCF), 2011 WL 2022644, at *3 (S.D.N.Y. May 2, 2011)

(because defendant defaulted and complaint alleged willfulness, plaintiffs entitled

to willfulness finding and application of FLSA three-year statute of limitations),

adopted by 2011 WL 2038973 (May 24, 2011). 3 Therefore, the limitations period for

all of Baez’s federal claims is three years. See, e.g., Rodriguez v. Queens

Convenience Deli Corp., No. 09-CV-1089 (KAM) (SMG), 2011 WL 4962397, at *2

(E.D.N.Y. Oct. 18, 2011). Because Baez alleges that he began working for

Defendants in January 2018 (Compl. ¶ 23) and he commenced this action on




3
  In Whiteside v. Hover-Davis, Inc., -- F.3d --, 2021 WL 1619488 (2d Cir. Apr. 27,
2021), the Second Circuit recently held that mere allegations of willfulness are
insufficient for a plaintiff to secure the benefits of the three-year exception to the
FLSA’s general two-year statute of limitations at the pleading stage. It ruled that
for the three-year exception to apply, a plaintiff must plead facts plausibly giving
rise to an inference of willfulness. The Whiteside Court did not address what
impact, if any, its ruling would have when a defendant defaults and willfulness is
therefore inferred as a matter of law assuming it has been pled. In any event,
because Baez began working in 2018, and is being awarded damages under New
York Labor Law, which has a six-year statute of limitations, this issue need not be
further considered in this case.
                                           6
     Case 1:20-cv-01066-VSB-JLC Document 50 Filed 05/10/21 Page 7 of 14




February 7, 2020, less than three years after Baez’s start date, his employment

period is within both statutes of limitations. See id. ¶ 23; Proposed Findings ¶ 23.

      1.     Unpaid Wages

      Baez worked for Defendants from January 2018 until August 2019. During

that time, he worked two different schedules: (1) Baez alleges that he regularly

worked 46 hours over a span of five days per week, but (2) once a month he would

also work on Saturday for nine hours for a total of 55 hours for those six-day weeks.

Affidavit of Richar Baez dated November 3, 2020 (“Baez Aff.”), Dkt. No. 38-6 ¶¶ 2–

3. 4 He also alleges that he was paid a daily fixed salary of $150 per workday and,

as a result, received $750 for the weeks he worked five days. Id. ¶4. “Under both

the FLSA and NYLL, however, there is a presumption that such a weekly salary

covers only the first forty hours, unless the parties ‘intend and understand the

weekly salary to include overtime hours at the premium rate.’” Guallpa v. N.Y. Pro

Signs Inc., No. 11-CV-3133 (LGS) (FM), 2014 WL 2200393, at *3 (S.D.N.Y. May 27,

2014) (quotation omitted), adopted by 2014 WL 4105948 (Aug. 18, 2014). Dividing

the total weekly salary by 40 hours, Baez’s hourly rate is $18.75. See Seelig Aff.,

Ex. G, Dkt. No. 38-7. Accordingly, Baez was owed $18.75 per hour for up to 40

hours per week of work.

      In addition, both federal and state law require employers to pay employees

overtime wages in the amount of one and one-half times the minimum wage for

time worked in excess of 40 hours per week. 29 U.S.C. § 207(a)(1); 12 NYCRR §§


4While Baez’s submission is denominated an “affidavit,” it is actually in the form of
a declaration submitted pursuant to 28 U.S.C. § 1746.
                                          7
     Case 1:20-cv-01066-VSB-JLC Document 50 Filed 05/10/21 Page 8 of 14




146-1.4, 142-2.2; Pequero v. Montafon, LLC, No. 18-CV-12187 (DF), 2020 WL

4016756, at *4 (S.D.N.Y. July 15, 2020) (FLSA “requires employers to pay overtime

for employment in excess of [40 hour per week] . . . at a rate not less than one and

one-half times the regular rate at which [the employee] is employed.”) (internal

quotation omitted) (quoting 29 U.S.C. § 207(a)(1)); Yeh v. Han Dynasty, Inc., No. 18-

CV-6018 (PAE), 2020 WL 883501, at *5 (S.D.N.Y. Feb. 24, 2020) (citing 29 U.S.C. §

207(a), 12 NYCRR § 142-2.2)).

      Here, Baez worked more than 40 hours per week and, therefore, is entitled to

overtime pay for those hours. Courts calculate overtime wages “by multiplying [an

employee’s] regular hourly rate (or the minimum wage rate, if his regular hourly

rate falls below the minimum wage) by one and one-half. That rate is then

multiplied by the number of hours in excess of forty hours the employee worked

each week.” Rosendo v. Everbrighten Inc., No. 13-CV-7256 (JGK) (FM), 2015 WL

1600057, at *4 (S.D.N.Y. Apr. 7, 2015), adopted by 2015 WL 4557147 (July 28,

2015); Kernes v. Glob. Structures, LLC, No. 15-CV-659 (CM) (DF), 2016 WL 880199,

at *3 (S.D.N.Y. Mar. 1, 2016) (“[A]n employee is entitled to be paid for overtime

hours (i.e., hours exceeding 40 per week), at a ‘rate not less than one and one-half

times the regular rate at which [the employee] is employed.’”) (citing 29 U.S.C. §

207(a)(1)). Accordingly, Baez’s overtime rate is $28.125 (i.e., one and one-half times

his regular rate of $18.75).

      Using Baez’s regular and overtime rates, the Court calculates the following

wages and overtime owed for his five-day work weeks:



                                          8
     Case 1:20-cv-01066-VSB-JLC Document 50 Filed 05/10/21 Page 9 of 14




Table 1: Wage and Overtime (“OT”) Compensation Baez Should Have
Earned
                  Rate        Hours Per          Weeks            Amount Owed
                              Week Worked        Worked 5
Regular           $18.75      40                 87               $65,250
Time
OT                $28.125     6                  87               $14,681.25


      As discussed above, during the span of his employment with RCO, Baez also

worked a nine-hour shift on one Saturday per month in addition to his normal 46-

hour work week:

Table 2: OT Compensation for Saturday Work Baez Should Have Earned
Saturdays         Rate       Hours            Saturdays        Amount
                             Worked           Worked 6         Owed
OT                $28.125    9                20               $5,062.50


Based on these calculations, Baez was owed a total of $84,993.75 ($65,250 +

$14,681.25 + $5,062.50). 7




5As Baez stated in his damages calculations, Baez worked 87 weeks from January
1, 2018 to August 31, 2019. See Seelig Aff., Ex. G.

6Although the Complaint states that he worked two Saturdays per month, Baez’s
affidavit indicates that he worked only one Saturday per month. Compare Compl. ¶
24 with Baez Aff. ¶ 3. The Court will rely on Baez’s affidavit and, therefore, will
calculate only 20 Saturdays as there are 20 months between January 2018 and
August 2019.

7Baez’s damages calculations incorrectly calculated the overtime rate by
multiplying Baez’s regular rate by one half instead of multiplying the rate by one
and one half, resulting in a substantially lower amount of overtime wages owed.
See Seelig Aff. Ex. G. The Court has used the correct overtime wage rate, which is
the regular rate multiplied by one and one half.


                                         9
    Case 1:20-cv-01066-VSB-JLC Document 50 Filed 05/10/21 Page 10 of 14




      Next, the Court calculates Baez’s unpaid wages by adding the total wages

owed and subtracting the amount of pay received. Baez alleges that Defendants

paid him approximately $150 per day, which amounts to $65,250 for his five-day

weeks and an additional $150 per day for 20 Saturdays, which amounts to $3,000,

for a total of $68,250. However, Baez also claims that Defendants made certain

underpayments. First, Baez alleges that he was not paid for his Saturday work six

times during his employment, totaling $900. Seelig Aff. ¶ 17; Baez Aff. ¶ 4. Second,

Baez claims that he was regularly underpaid by about $200 twice per month, for a

total underpayment of $8,700 during his employment. 8 Baez Aff. ¶ 6; Compl. ¶ 26.

According to the Court’s calculation, however, Baez worked 20 months and

therefore an underpayment of $200 twice per month amounting to $8,000, not

$8,700, is appropriate. 9 In light of these underpayments, the amount of wages Baez

actually received is the difference between $68,250 and $8,900, or $59,350.

      Since Baez was owed $84,993.75, but was only paid $59,350, the principal

wages due to Baez is $25,643.75.




8Baez notes that he was underpaid by $200 approximately once per month in the
Seelig Affidavit. Seelig Aff. ¶ 18. However, this appears to be an error because,
according to the Baez Affidavit and the Complaint, Baez was underpaid by $200
approximately twice per month. Baez Aff. ¶ 6; Compl. ¶ 26. Accordingly, the Court
will calculate the $200 underpayment as occurring twice per month.

9 Baez calculates this underpayment by calculating a weekly deduction of $100
(Seelig Aff., Ex. G), but because Baez alleges in his complaint that he was
underpaid by $200 twice per month (Compl. ¶ 26; see Seelig Aff. ¶ 18), the Court
finds it appropriate to calculate it on a monthly basis, as alleged.


                                         10
     Case 1:20-cv-01066-VSB-JLC Document 50 Filed 05/10/21 Page 11 of 14




      2.     Liquidated Damages

      Baez also seeks liquidated damages. Compl. ¶¶ 43, 53; Proposed Findings ¶¶

22, 24. Under state and federal law, employees are entitled to liquidated damages

“equal to [100%] of the total of such underpayments found to be due,” “unless the

employer proves a good faith basis for believing that its underpayment of wages was

in compliance with the law.” NYLL §§ 198(l-a), 663(1); 29 U.S.C. §§ 216(b), 260. 10

“Courts deem defendants’ actions willful where they have defaulted and . . . such

defaulting defendants will have obviously made no showing of good faith.”

Schalaudek v. Chateau 20th St. LLC, No. 16-CV-11 (WHP) (JLC), 2017 WL 729544,

at *10 (S.D.N.Y. Feb. 24, 2017) (quoting Xochimitl v. Pita Grill of Hell’s Kitchen,

Inc., No. 14-CV-10234 (JGK) (JLC), 2016 WL 4704917, at *18 (S.D.N.Y. Sept. 8,

2016), adopted by 2016 WL 6879258 (Nov. 21, 2016)), adopted as modified, 2017 WL

1968677 (May 11, 2017).

      Baez requests liquidated damages in the amount of the unpaid regular and

overtime wages under NYLL and the FLSA. Proposed Findings ¶¶ 22, 24, 28.

Because Defendants have defaulted, I recommend that Baez receive liquidated

damages in the amount of $25,643.75.




10Since the Second Circuit’s decision in Rana v. Islam, 887 F.3d 118, 123 (2d Cir.
2018), it has been settled law that a plaintiff may not receive “duplicative liquidated
damages” under both the FLSA and NYLL.
                                          11
     Case 1:20-cv-01066-VSB-JLC Document 50 Filed 05/10/21 Page 12 of 14




      3.     Statutory Damages

      Under New York’s Wage Theft Prevention Act (“WTPA”), employers must

provide to employees, “with every payment of wages,” a statement that lists the

following:

             the dates of work covered by that payment of wages;
             name of employee; name of employer; address and phone
             number of employer; rate or rates of pay and basis
             thereof, whether paid by the hour, shift, day, week,
             salary, piece, commission, or other; gross wages;
             deductions; allowances, if any, claimed as part of the
             minimum wage; and net wages . . . . [T]he statement shall
             include the regular hourly rate or rates of pay; the
             overtime rate or rates of pay; the number of regular hours
             worked, and the number of overtime hours worked.

NYLL § 195(3).

      The WTPA also requires that employers provide each employee with a wage

notice at the time of hiring that contains the following information:

             the rate or rates of pay and basis thereof, whether paid by
             the hour, shift, day, week, salary, piece, commission, or
             other; allowances, if any, claimed as part of the minimum
             wage, including tip, meal, or lodging allowances; the
             regular pay day designated by the employer in accordance
             with section one hundred ninety-one of this article; the
             name of the employer; any “doing business as” names
             used by the employer; the physical address of the
             employer’s main office or principal place of business, and
             a mailing address if different; the telephone number of
             the employer; plus such other information as the
             commissioner deems material and necessary.

NYLL § 195(1)(a).

      Employees who are not provided a wage notice within ten business days of

their first day of work can recover damages of “$50 for each workday that a

violation occurs or continues to occur, not to exceed $5,000,” and employees can

                                          12
     Case 1:20-cv-01066-VSB-JLC Document 50 Filed 05/10/21 Page 13 of 14




recover “$250 for each workday that a wage statement violation occurs or continues

to occur, not to exceed $5,000.” Canaveral v. Midtown Diner NYC, Inc., No. 19-CV-

635 (JLC), 2019 WL 4195194, at *5 (S.D.N.Y. Sept. 5, 2019) (citation omitted).

      Baez alleges that he never received a wage notice or a wage statement.

Compl. ¶¶ 27, 29; Baez Aff. ¶ 7. Because Baez worked more than 100 days for

Defendants, he is entitled to the maximum $5,000 for wage statement violations

and $5,000 for wage notice violations, for a total of $10,000.

             *                          *                          *

      In sum, Baez is entitled to total damages in the amount of $61,287.50

($25,643.75 x 2 + $10,000).

                                III.   CONCLUSION

      For the foregoing reasons, I recommend that Baez be awarded $61,287.50.

      Baez has requested that “[I]f any amounts remain unpaid upon the

expiration of ninety days following issuance of judgment, or ninety days after

expiration of the time to appeal and no appeal is then pending, whichever is later,

the total amount of judgment shall automatically increase by fifteen percent.”

Proposed Findings ¶ 32 (citing NYLL § 198(4)). Because the Court is recommending

that damages be awarded under NYLL, the amount of the judgment should

automatically increase if the conditions set forth in § 198(4) are met. See, e.g.,

Shanfa Li v. Chinatown Take-Out Inc., No. 16-CV-7787 (JCM), 2019 WL 3715086,

at *2 (S.D.N.Y. Aug. 7, 2019), aff'd, 812 F. App'x 49 (2d Cir. 2020); Hernandez v.




                                            13
     Case 1:20-cv-01066-VSB-JLC Document 50 Filed 05/10/21 Page 14 of 14




Jrpac Inc., No. 14-CV-4176 (PAE), 2016 WL 3248493, at *36 (S.D.N.Y. June 9,

2016).

                    PROCEDURE FOR FILING OBJECTIONS
                   TO THIS REPORT AND RECOMMENDATION

         Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from service of this Report to

file written objections. See also Fed. R. Civ. P. 6. Such objections, and any

responses to such objections, shall be filed with the Clerk of Court, with courtesy

copies delivered to the chambers of the Honorable Vernon S. Broderick, United

States Courthouse, 40 Foley Square, New York, New York, 10007 and to the

chambers of the undersigned, United States Courthouse, 500 Pearl Street, New

York, New York, 10007. Any requests for an extension of time for filing objections

must be directed to Judge Broderick.

         FAILURE TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS

WILL RESULT IN A WAIVER OF OBJECTIONS AND WILL PRECLUDE

APPELLATE REVIEW. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72. See Thomas v.

Arn, 474 U.S. 140 (1985); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis,

Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010).

Dated: May 10, 2021
       New York, New York




                                            14
